NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MELVIN K. SPEAR,                   )
                                   )
         Appellant,                )
                                   )
v.                                 )               Case No. 2D16-4269
                                   )
TARI V. SPEAR,                     )
                                   )
         Appellee.                 )
___________________________________)

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Polk
County; Steven L. Selph, Judge.

Heather M. Kolinsky of the Law Office Chad
A. Barr, P.A., Altamonte Springs, for
Appellant.

Tari V. Spear, pro se.



PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.